OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22769 Broadmark Funds (Exact name of registrant as specified in charter) 300 Drake’s Landing Road, Suite 150Greenbrae, CA (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (415) 925-4970 Date of fiscal year end: November 30, 2013 Date of reporting period: February 28, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. BROADMARK TACTICAL PLUS FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) EXCHANGE-TRADED FUNDS — 50.4% Shares Value SPDR S&P rust (Cost $350,762) $ MONEY MARKET FUNDS — 42.5% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.12% (a) (Cost $297,875) $ Total Investments at Value — 92.9% (Cost $648,637) $ Other Assets in Excess of Liabilities — 7.1% Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to Schedule of Investments. BROADMARK TACTICAL PLUS FUND SCHEDULE OF FUTURES CONTRACTS February 28, 2013 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation E-Mini Dow Future 03/15/2013 3 $ $ See accompanying notes to Schedule of Investments. BROADMARK TACTICAL PLUS FUND NOTES TO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) 1.Securities and Futures Valuation Broadmark Tactical Plus Fund’s (the “Fund”) portfolio securities are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on business days that the NYSE is open for business.The pricing and valuation of portfolio securities is determined in accordance with procedures approved by, and under the direction of, the Board of Trustees of the Broadmark Funds (the “Board”).Securities listed on an exchange or quoted on a national market system are valued at the last sale price or, if it was not traded during the day, at the most recent bid price.Securities traded only on over-the-counter markets are valued at the last sale price on days when the security is traded; otherwise, they are valued at closing over-the-counter bid prices.If a security is traded on more than one exchange, it is valued at the last sale price on the exchange where it is principally traded.Futures contracts, which are traded on a commodities exchange, are valued at their closing settlement price on the exchange on which they are primarily traded. Over-the-counter futures contracts for which market quotations are readily available are valued based on quotes received from third party pricing services or one or more dealers that make markets in such securities. If quotes are not available from a third party pricing service or one or more dealers, quotes shall be determined based on the fair value of such securities.Short-term obligations (debt securities that mature in less than 60 days) are generally valued at amortized cost. Securities for which market quotations are not readily available and securities for which the Fund has reason to believe the market quote should not be relied upon are valued by the Fund’s investment adviser in accordance with procedures approved by the Board if (1) market quotations are insufficient or not readily available or (2) the Fund’s investment adviser believes that the prices or values available are not an accurate reflection of the security’s value.Other times when the investment adviser would make a fair value determination would be when trading in a security held by the Fund is halted and not resumed prior to the end of the market close, or if exchanges were required to close before the anticipated end of the trading day.In such cases, the value for a security may be different from most recent quoted market values.Fair valued securities will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. BROADMARK TACTICAL PLUS FUND NOTES TO SCHEDULE OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of February 28, 2013 by security type: Level 1 Level 2 Level 3 Total Investments in Securities: Exchange-Traded Funds $ $
